Title: To George Washington from Joseph Carleton, 22 May 1781
From: Carleton, Joseph
To: Washington, George


                        
                            Sir
                            War Office May 22d 1781
                        
                        This Board beg leave to enclose for your Excellency’s opinion thereon, a Letter of the 2d Instant from
                            Captain Swan, respecting his rank in the Army. I have the Honor to be with the highest respect yr most obed. Hble Servt By
                            order of the Board
                        
                            Jos: Carleton Secy

                        
                    